                                                                                    Case 1-19-46432-cec           Doc 1    Filed 10/25/19       Entered 10/25/19 18:19:54


                                                                                                              United States Bankruptcy Court
                                                                                                       Eastern District of New York, Brooklyn Division

                                                                   IN RE:                                                                                Case No.
                                                                   Kum Gang, Inc.                                                                        Chapter 11
                                                                                                          Debtor(s)

                                                                                                         VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of creditors) is true and
                                                                   correct to the best of their knowledge.


                                                                   Date: October 25, 2019                       /s/ Ji Sung Yoo
                                                                                                                Debtor



                                                                                                                Joint Debtor


                                                                                                                /s/ H Bruce Bronson
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                                                                Attorney for Debtor
Case 1-19-46432-cec   Doc 1   Filed 10/25/19   Entered 10/25/19 18:19:54




Bank of America
PO Box 15796
Wilmington, DE 19886-5796


FDNY
9 Metrotech Ctr
Brooklyn, NY 11201-5431


Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346


KBIC Insurance Co.
1560 Broadway Ste 800
New York, NY 10036-2518


Kitt Reality, Inc.
47 Hillside Ave
Manhasset, NY 11030-2229


Noah Bank
7301 Old York Rd
Elkins Park, PA 19027-3004


NYC Department of Finance
345 Adams St Fl 3
Brooklyn, NY 11201-3719
Case 1-19-46432-cec   Doc 1   Filed 10/25/19   Entered 10/25/19 18:19:54




NYS Dept. of Labor
Unemployment Division
State Campus Bldg 12, RM 256 Rm 256
Albany, NY 12201
                         Case 1-19-46432-cec               Doc 1       Filed 10/25/19            Entered 10/25/19 18:19:54



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

Case number (if known)                                                     Chapter      11
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known). For
more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Kum Gang, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  13828 Northern Blvd
                                  Flushing, NY 11354-3406
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Kings                                                          Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 13828 Northern Blvd Flushing, NY 11354-3406
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.kumgangsanflushing.com


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                        Case 1-19-46432-cec                      Doc 1       Filed 10/25/19              Entered 10/25/19 18:19:54

Debtor    Kum Gang, Inc.                                                                                Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

                                        Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                  less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow statement,
                                                                  and federal income tax return or if all of these documents do not exist, follow the procedure in 11
                                                                  U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                  Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy              No.
     cases filed by or against the
     debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District   EDNY                            When       7/12/18                      Case number   18-43997
                                                District   See Attachment                  When                                    Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                         Relationship
                                                District                                   When                                Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
                      Case 1-19-46432-cec                   Doc 1          Filed 10/25/19           Entered 10/25/19 18:19:54

Debtor   Kum Gang, Inc.                                                                            Case number ( if known )
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                     5001-10,000                                 50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                               More than100,000
                                 200-999

15. Estimated Assets            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                     $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                       Case 1-19-46432-cec                    Doc 1         Filed 10/25/19                 Entered 10/25/19 18:19:54

Debtor    Kum Gang, Inc.                                                                                  Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       October 25, 2019
                                                    MM / DD / YYYY


                              X   /s/ Ji Sung Yoo                                                                Ji Sung Yoo
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   President




18. Signature of attorney     X   /s/ H Bruce Bronson                                                              Date October 25, 2019
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  H Bruce Bronson
                                  Printed name

                                  Bronson Law Office, P.C.
                                  Firm name


                                  480 Mamaroneck Ave
                                  Harrison, NY 10528-1621
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (877) 385-7793                  Email address         hbbronson@bronsonlaw.net

                                  1679380
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                         Case 1-19-46432-cec               Doc 1       Filed 10/25/19          Entered 10/25/19 18:19:54

Debtor     Kum Gang, Inc.                                                                     Case number ( if known )
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

Case number (if known)                                                    Chapter      11
                                                                                                                            Check if this an amended
                                                                                                                             filing




                                                   FORM 201. VOLUNTARY PETITION
                                                  Prior Bankruptcy Cases Filed Attachment

District                                                              Case Number                          Date Filed
EDNY                                                                  18-43997                             7/12/18
EDNY                                                                  15-42018                             4/30/15
EDNY                                                                  15-42020                             4/30/15




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 5
                   Case 1-19-46432-cec                     Doc 1         Filed 10/25/19            Entered 10/25/19 18:19:54




    Fill in this information to identify the case:

Debtor name       Kum Gang, Inc.

United States Bankruptcy Court for the:      EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       October 25, 2019                  X /s/ Ji Sung Yoo
                                                             Signature of individual signing on behalf of debtor

                                                              Ji Sung Yoo
                                                              Printed name

                                                              President
                                                              Position or relationship to debtor
                           Case 1-19-46432-cec                      Doc 1         Filed 10/25/19              Entered 10/25/19 18:19:54



        Fill in this information to identify the case:
 Debtor name Kum Gang, Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                 Check if this is an
                                               YORK, BROOKLYN DIVISION
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Bank of America                                             Bank loan                 Disputed                                                                          $60,005.75
 PO Box 15796
 Wilmington, DE
 19886-5796
 FDNY                                                        Violations                Disputed                                                                          $35,329.73
 9 Metrotech Ctr
 Brooklyn, NY
 11201-5431
 Internal Revenue                                            Tax                       Disputed                                                                            $5,349.00
 Service
 PO Box 7346
 Philadelphia, PA
 19101-7346
 KBIC Insurance Co.                                          Loan                      Disputed                                                                          $30,145.00
 1560 Broadway Ste
 800
 New York, NY
 10036-2518
 Kitt Reality, Inc.                                          Loan                      Disputed                                                                     $1,403,859.00
 47 Hillside Ave
 Manhasset, NY
 11030-2229
 NYC Department of                                           Violations                Disputed                                                                          $84,348.00
 Finance
 345 Adams St Fl 3
 Brooklyn, NY
 11201-3719
 NYS Dept. of Labor             Unemployment                 Tax                       Disputed                                                                            $8,116.62
 Unemployment                   Division
 Division
 State Campus Bldg
 12, RM 256 Rm 256
 Albany, NY 12201




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                          Case 1-19-46432-cec                      Doc 1          Filed 10/25/19             Entered 10/25/19 18:19:54


           Fill in this information to identify the case:

 Debtor name          Kum Gang, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Noah Bank                                     Describe debtor's property that is subject to a lien                $564,195.00                        $0.00
        Creditor's Name                               All assets of th business

        7301 Old York Rd
        Elkins Park, PA 19027-3004
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
        No                                            Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative      Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.         $564,195.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 1-19-46432-cec                      Doc 1           Filed 10/25/19                  Entered 10/25/19 18:19:54


    Fill in this information to identify the case:

 Debtor name        Kum Gang, Inc.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
          Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                             $5,349.00         $0.00
           Internal Revenue Service                             Check all that apply.
                                                                 Contingent
           PO Box 7346                                           Unliquidated
           Philadelphia, PA 19101-7346                          Disputed
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes

 2.2       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                           $84,348.00          $0.00
           NYC Department of Finance                            Check all that apply.
                                                                 Contingent
           345 Adams St Fl 3                                     Unliquidated
           Brooklyn, NY 11201-3719                              Disputed
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                       G2514
                        Case 1-19-46432-cec                      Doc 1           Filed 10/25/19                  Entered 10/25/19 18:19:54


 Debtor       Kum Gang, Inc.                                                                              Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                       $8,116.62    $0.00
           NYS Dept. of Labor                                    Check all that apply.
           Unemployment Division                                  Contingent
           State Campus Bldg 12, RM 256                           Unliquidated
           Rm 256                                                Disputed
           Albany, NY 12201
           Date or dates debt was incurred                       Basis for the claim:


           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                  $60,005.75
           Bank of America                                                      Contingent
                                                                                Unliquidated
           PO Box 15796                                                        Disputed
           Wilmington, DE 19886-5796
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number     0716                            Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                  $35,329.73
           FDNY                                                                 Contingent
                                                                                Unliquidated
           9 Metrotech Ctr                                                     Disputed
           Brooklyn, NY 11201-5431
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                  $30,145.00
           KBIC Insurance Co.                                                   Contingent
                                                                                Unliquidated
           1560 Broadway Ste 800                                               Disputed
           New York, NY 10036-2518
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number     0100                            Is the claim subject to offset?   No  Yes
 3.4       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.               $1,403,859.00
           Kitt Reality, Inc.                                                   Contingent
                                                                                Unliquidated
           47 Hillside Ave                                                     Disputed
           Manhasset, NY 11030-2229
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                      On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                         related creditor (if any) listed?                  account number, if
                                                                                                                                                            any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-46432-cec                     Doc 1       Filed 10/25/19              Entered 10/25/19 18:19:54


 Debtor      Kum Gang, Inc.                                                                     Case number (if known)
             Name


5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                 Total of claim amounts
 5a. Total claims from Part 1                                                                     5a.        $                    97,813.62
 5b. Total claims from Part 2                                                                     5b.    +   $                 1,529,339.48
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                          5c.        $                    1,627,153.10




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-46432-cec                 Doc 1     Filed 10/25/19            Entered 10/25/19 18:19:54

B2030 (Form 2030) (12/15)
                                                            United States Bankruptcy Court
                                                     Eastern District of New York, Brooklyn Division
 In re       Kum Gang, Inc.                                                                                  Case No.
                                                                             Debtor(s)                       Chapter      11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          FLAT FEE
             For legal services, I have agreed to accept                                                 $
             Prior to the filing of this statement I have received                                       $
             Balance Due                                                                                 $

             RETAINER
             For legal services, I have agreed to accept and received a retainer of                      $                  6,717.00
             The undersigned shall bill against the retainer at an hourly rate of                   $                          450.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:
                    Debtor        Other (specify):

3.     The source of compensation to be paid to me is:
                    Debtor        Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
             firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-46432-cec                     Doc 1      Filed 10/25/19    Entered 10/25/19 18:19:54


 In re       Kum Gang, Inc.                                                                         Case No.
                                                            Debtor(s)

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                              (Continuation Sheet)
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 25, 2019                                                        /s/ H Bruce Bronson
     Date                                                                    H Bruce Bronson
                                                                             Signature of Attorney
                                                                             Bronson Law Office, P.C.

                                                                             480 Mamaroneck Ave
                                                                             Harrison, NY 10528-1621
                                                                             (877) 385-7793
                                                                             hbbronson@bronsonlaw.net
                                                                             Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com
